DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,744,473. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘473 Patent recites a catalyst basket for oxidizing air and ammonia comprising: a housing having a first, upstream end that receives the associated ammonia communicates with a second, outlet end of the housing; a support flange extending from the housing between the first end and the second end of the housing; a first support grid supported along a perimeter thereof by the support flange of the housing, the first support grid supporting a primary catalyst that includes a primary catalyst for oxidizing the associated ammonia passing from the first end of the housing through the primary catalyst to produce nitrogen oxides (NOx); and a separate, second support grid and a mesh screen are mounted to the housing at a spaced location below and downstream of the first support grid, the second support grid and the mesh screen receiving flow from the first support grid and independently supporting a different, secondary catalyst that receives the flow from the first support grid without supporting the primary catalyst and the secondary catalyst limits emissions of nitrous oxide (N2O) by interacting with the secondary catalyst, the first support grid positioned between the primary catalyst and the secondary catalyst such that the first support grid is located downstream of the primary catalyst and upstream of the secondary catalyst. Claims 2-13 of the ‘473 Patent recite further limitations.  Claim 14 of the ‘473 Patent recites a method of supporting first and second catalysts comprising: supplying a housing having an upstream end and an axially spaced downstream end; mounting a support flange from the housing between the upstream and downstream ends of the housing; mounting a first support grid via the support flange to the housing for supporting a primary catalyst; mounting a separate, second support grid to the housing below and downstream of the first support grid, and a mesh screen such that the second support grid and the mesh screen supporting a secondary catalyst and not supporting the primary catalyst; positioning the first support grid between the primary catalyst and the secondary catalyst such that the first support grid is located downstream of the primary catalyst and upstream of the secondary catalyst; feeding the associated mixture of air and ammonia through the primary catalyst for reacting therewith in the oxidizing method; and directing flow from the primary catalyst through the secondary catalyst.  Claims 15-17 of the ‘473 Patent recite further limitations. Therefore, claims 1-17 of the ‘473 Patent fully encompass the scope of the instant rejected claims 1-7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Notman (US 4,311,671).  Notman teaches a reactor for catalytic gas reactions. The reactor is best shown in Figures 1-2 and described in columns 6-10.
Regarding claims 1 and 2 — As shown in the Figures, Notman teaches a housing (vessel 10) having a plurality of separate catalyst beds (12A, 12B, 12C and 14) formed by a plurality of separate support grids (16A, 16B, and 16C) spaced from each other and mounted to the housing. See Figures 1 and 2 as well as columns 6-7.
Regarding claims 3, 4 and 5 — Figure 2 shows a support grid having a plurality of openings and also is charged with particulate catalyst. See also column 6, line 59 — column 7, line 59.
Regarding claims 6 and 7 — Notman teaches a method of supporting first and second catalysts in a vessel that includes the steps of supplying the hosing (vessel 10), and then mounting a plurality of independent, separate support grids (16A, 16B, and 16C) for holding the catalysts. See again column 6, line 59 — column 7, line 59.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milligan (CA 1,255,818). Milligan teaches a reactor for catalytic gas reactions. The reactor is best shown in Figures 1-2 and described on pages 4-6.
Regarding claims 1 and 2 — As shown in the Figures, Milligan teaches a housing (vessel 10) having a plurality of separate catalyst beds (12 and 20) formed by a plurality of separate support grids (16 and 22) spaced from each other and mounted to the housing. See Figures 1 and 2 as well as pages 4-6.
Regarding claims 3, 4 and 5 — Figures 1-2 shows a support grid having a plurality of openings and also is charged with particulate catalyst. See also pages 4-6.
Regarding claims 6 and 7 —Milligan teaches a method of supporting first and second catalysts in a vessel that includes the steps of supplying the housing (vessel 10), and then mounting a plurality of independent, separate support grids (16 and 22) for holding the catalysts. See again pages 4-6.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olbert et al. (US 2016/0200575). Olbert teaches a basket like device for containing a catalyst in a reactor. The device is best shown in Figures 1-11 and 14-16; and further described in Paragraphs 0008-0078 and 0096-0118.
Regarding claims 1, 2, 3, 4, and 5 — As shown in the Figures, Olbert teaches device having a
housing (D) with an upstream inlet portion, a first support grid supporting a primary catalyst (catalyst
gauze 6) and a separate second support grid having a secondary catalyst (catalytic moldings 13/16)
downstream of the first catalyst.
Regarding claims 6 and 7 – Olbert teaches a method of supporting first and second catalysts in a vessel that includes the steps of supplying the housing (vessel 10), and then mounting a first support grid supporting a primary catalyst (catalyst gauze 6) and a separate second support grid having a secondary catalyst (catalytic moldings 13/16) downstream of the first catalyst.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        July 20, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798